Citation Nr: 1126473	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-37 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alfonso Gambone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and July 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  In the June 2008 rating decision, the Veteran was granted service connection for an anxiety disorder, rated as 10 percent disabling, effective from September 2, 2007.  The July 2008 rating decision denied service connection for hypertension.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2011, the Veteran was sent a letter requesting clarification regarding his representation.  Specifically, the Veteran was asked to identify whether he wished to be represented by the Disabled American Veterans or by private attorney Alfonso Gambone.  The Board notes initially that the Veteran failed to respond to the letter.  The Board acknowledges that the letter incorrectly identified the private attorney, instead using the Veteran's name instead of the private attorney's name.  Nevertheless, the implication in the letter was that if the Veteran failed to respond the issues would be remanded in order for the Veteran to be provided the opportunity to have a new hearing that included representation by the private attorney.  

In consideration of the above, the Board finds that the failure to respond was essentially a request for a new hearing.  In light of such circumstances, the Board concludes that there is an outstanding request for a hearing before the Board.  As such, this matter should be remanded to schedule the Veteran for a hearing with the Board.  The Board notes that there is no indication as to whether the Veteran would desire a Travel Board or videoconference hearing before the Board.  As such, this matter should be remanded to clarify the type of hearing that the Veteran is requesting and then to schedule him for a Travel Board or videoconference Board hearing per his choosing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to determine the type of hearing before the Board that the Veteran would prefer.  Then schedule the Veteran for the Board hearing per his choosing.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

